Exhibit 10.6

GUARANTY OF RECOURSE OBLIGATIONS OF BORROWER

This GUARANTY OF RECOURSE OBLIGATIONS OF BORROWER (this “Guaranty”) is made as
of November 3, 2014.

FOR VALUE RECEIVED, and to induce U.S. BANK NATIONAL ASSOCIATION, as Trustee for
the registered holders of WFRBS Commercial Mortgage Trust 2013-C16, Commercial
Mortgage Pass-Through Certificates, Series 2013-C16, having its principal place
of business at c/o Wells Fargo Bank, N.A., 1901 Harrison Street, 2nd Floor,
Oakland, California 94612 (“Lender”), to permit SST II 5012 New Bern AVE, LLC, a
Delaware limited liability company, SST II 150 Airport BLVD, LLC, a Delaware
limited liability company, SST II 338 Jesse ST, LLC, a Delaware limited
liability company, SST II 120 Centrewest CT, LLC, a Delaware limited liability
company, and SST II 4630 Dick Pond RD, LLC, a Delaware limited liability company
(collectively, “Borrower”), to assume a loan in the original principal sum of
Twelve Million Eight Hundred Thousand and No/100 Dollars ($12,800,000.00) (the
“Loan”), pursuant to that certain Loan Agreement dated as of August 30, 2013
made by Flagship Properties III, LLC, a Delaware limited liability company
(“Original Borrower”) and Lender’s predecessor in interest (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, including all amendments made pursuant to the Assumption Agreement, as
defined below, the “Loan Agreement”) which Loan is evidenced by that certain
promissory note in the original maximum principal amount of Twelve Million Eight
Hundred Thousand and No/100 Dollars ($12,800,000.00) (as assumed by Borrower and
otherwise modified pursuant to the Assumption Agreement (as hereinafter
defined), the “Note”) and secured by one or more Security Instruments (as
defined in the Loan Agreement) and by certain other Loan Documents (as defined
in the Note), the undersigned, SMARTSTOP SELF STORAGE, INC., a Maryland
corporation, f/k/a Strategic Storage Trust, Inc. (“SSS Guarantor”), and
STRATEGIC STORAGE TRUST II, INC., a Maryland corporation (“SST II Guarantor”
and, together with SSS Guarantor, sometimes hereinafter individually and
collectively referred to as “Guarantor”), jointly and severally, hereby
absolutely and unconditionally guarantees to Lender the prompt and unconditional
payment of the Guaranteed Recourse Obligations of Borrower (hereinafter
defined).

Lender has consented to Borrower’s assumption of the Loan pursuant to that
certain Assumption Agreement of even date herewith among Lender, Borrower and
Original Borrower (the “Assumption Agreement”).

Capitalized terms used herein and not specifically defined herein shall have the
respective meanings ascribed to those terms in the Loan Agreement.

It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantor hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of the Note, the Loan Agreement, the Security Instruments, or the
other Loan Documents, a true copy of each of said documents Guarantor hereby
acknowledges having received and reviewed.

The term “Debt” as used in this Guaranty shall mean the principal sum evidenced
by the Note and secured by the Security Instruments, or so much thereof as may
be outstanding from



--------------------------------------------------------------------------------

time to time, together with interest thereon at the rate of interest specified
in the Note and all other sums other than principal or interest which may or
shall become due and payable pursuant to the provisions of the Note, the Loan
Agreement, any Security Instrument or the other Loan Documents.

The term “Guaranteed Recourse Obligations of Borrower” as used in this Guaranty
shall mean all obligations and liabilities of Borrower for which Borrower shall
be personally liable pursuant to Section 11.22 of the Loan Agreement.

The term “Losses” includes any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, punitive
damages, foreseeable and unforeseeable consequential damages, of whatever kind
or nature (including but not limited to attorneys’ fees and other costs of
defense).

Any indebtedness of Borrower to any Guarantor now or hereafter existing
(including, but not limited to, any rights to subrogation any Guarantor may have
as a result of any payment by Guarantor under this Guaranty), together with any
interest thereon, shall be, and such indebtedness is, hereby deferred, postponed
and subordinated to the prior payment in full of the Debt. Until payment in full
of the Debt (and including interest accruing on the Note after the commencement
of a proceeding by or against Borrower under the Bankruptcy Reform Act of 1978,
as amended, 11 U.S.C. Sections 101 et seq., and the regulations adopted and
promulgated pursuant thereto (collectively, the “Bankruptcy Code”) which
interest the parties agree shall remain a claim that is prior and superior to
any claim of Guarantor notwithstanding any contrary practice, custom or ruling
in cases under the Bankruptcy Code generally), Guarantor agrees not to accept
any payment or satisfaction of any kind of indebtedness of Borrower to Guarantor
and hereby assigns such indebtedness to Lender, including the right to file
proof of claim and to vote thereon in connection with any such proceeding under
the Bankruptcy Code, including the right to vote on any plan of reorganization.
Further, if Guarantor shall comprise more than one person, firm or corporation,
Guarantor agrees that until such payment in full of the Debt, (a) no one of them
shall accept payment from the others by way of contribution on account of any
payment made hereunder by such party to Lender, (b) no one of them will take any
action to exercise or enforce any rights to such contribution, and (c) if any of
Guarantor should receive any payment, satisfaction or security for any
indebtedness of Borrower to any of Guarantor or for any contribution by the
others of Guarantor for payment made hereunder by the recipient to Lender, the
same shall be delivered to Lender in the form received, endorsed or assigned as
may be appropriate for application on account of, or as security for, the Debt
and until so delivered, shall be held in trust for Lender as security for the
Debt.

Guarantor agrees that, with or without notice or demand, Guarantor will
reimburse Lender, to the extent that such reimbursement is not made by Borrower,
for all expenses (including, without limitation, counsel fees) incurred by
Lender for or in connection with the collection of the Guaranteed Recourse
Obligations of Borrower or any portion thereof or with the enforcement of this
Guaranty.

 

-2-



--------------------------------------------------------------------------------

All moneys available to Lender for application in payment or reduction of the
Debt may be applied by Lender in such manner and in such amounts and at such
time or times and in such order and priority as Lender may see fit to the
payment or reduction of such portion of the Debt as Lender may elect.

Guarantor hereby waives notice of the acceptance hereof, presentment, demand for
payment, protest, notice of protest, or any and all notice of non-payment,
non-performance or non-observance, or other proof, or notice or demand, whereby
to charge Guarantor therefor.

Guarantor further agrees that the validity of this Guaranty and the obligations
of Guarantor hereunder shall in no way be terminated, affected or impaired
(a) by reason of the assertion by Lender of any rights or remedies which it may
have under or with respect to either the Note, any Security Instrument, or the
other Loan Documents, against any person obligated thereunder or against the
owner of the Property, or (b) by reason of any failure to file or record any of
such instruments or to take or perfect any security intended to be provided
thereby, or (c) by reason of the release or exchange of any property covered by
any Security Instrument or other collateral for the Loan, or (d) by reason of
Lender’s failure to exercise, or delay in exercising, any such right or remedy
or any right or remedy Lender may have hereunder or in respect to this Guaranty,
or (e) by reason of the commencement of a case under the Bankruptcy Code by or
against any person obligated under the Note, any Security Instrument or the
other Loan Documents, or the death of any Guarantor, or (f) by reason of any
payment made on the Debt or any other indebtedness arising under the Note, any
Security Instrument or the other Loan Documents, whether made by Borrower or
Guarantor or any other person, which is required to be refunded pursuant to any
bankruptcy or insolvency law; it being understood that no payment so refunded
shall be considered as a payment of any portion of the Debt, nor shall it have
the effect of reducing the liability of Guarantor hereunder. It is further
understood, that if Borrower shall have taken advantage of, or be subject to the
protection of, any provision in the Bankruptcy Code, the effect of which is to
prevent or delay Lender from taking any remedial action against Borrower,
including the exercise of any option Lender has to declare the Debt due and
payable on the happening of any default or event by which under the terms of the
Note, any Security Instrument or the other Loan Documents, the Debt shall become
due and payable, Lender may, as against Guarantor, nevertheless, declare the
Debt due and payable and enforce any or all of its rights and remedies against
Guarantor provided for herein.

To the fullest extent permitted by law, and in addition to, and not in
limitation of, any other waivers set forth herein, Guarantor hereby
intentionally, irrevocably, unconditionally and freely waives, relinquishes and
agrees not to assert or take advantage of any defense, or make any claim or
counterclaim, based upon:

(a) The incapacity, lack of authority, death or disability of Borrower or any or
other person.

(b) Lack of notice of default, demand of performance or notice of acceleration
to Borrower or any other party with respect to the Loan or the obligations
guaranteed under this Guaranty unless such notice of default or acceleration is
expressly required pursuant to the Loan Documents.

 

-3-



--------------------------------------------------------------------------------

(c) The consideration for this Guaranty.

(d) The application by Borrower of the proceeds of the Loan for purposes other
than the purposes represented by Borrow to Lender or intended or understood by
lender or Guarantor.

(e) Lender’s election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111(b)(2) of the Federal Bankruptcy Code or
any successor statute.

(f) Any borrowing or any grant of security interest under Section 364 of the
Federal Bankruptcy Code.

(g) An election of remedies by Lender, even though that election of remedies,
such as a non judicial foreclosure (or Uniform Commercial Code sale) with
respect to security (whether such security is real property or personal
property), for a guaranteed obligation, has or may have destroyed the
Guarantor’s rights of subrogation and reimbursement against any other person
including, without limitation, Borrower.

(h) Any right to a fair value hearing with respect to the Property under
applicable law or otherwise to determine the size of any deficiency under the
Loan following a foreclosure sale with respect to the Property.

(i) All rights and defenses that Guarantor may have because Borrower’s debt is
secured by real property. This means, among other things:

(1) Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower.

(2) If Lender forecloses on any real property collateral pledged by Borrower:

(x) The amount of the Debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

(y) Lender may collect from Guarantor even if Lender, by foreclosing on the real
property collateral, has destroyed any right any Guarantor may have to collect
from Borrower.

This is an unconditional and irrevocable waiver of any rights, claims and
defenses Guarantor may have because Borrower’s debt is secured by real property.

(j) Any defense based upon any statute or rule of law which provides that the
obligation of surety must be neither larger in amount nor in other respects more
burdensome than that of the principal.

 

-4-



--------------------------------------------------------------------------------

(k) Any duty on the part of Lender to disclose to Guarantor any facts lender may
now or hereafter know about Borrower, regardless of whether Lender has reason to
believe that any such facts materially increase the risk beyond that which
Guarantor intends to assume or has reason to believe that such facts are unknown
to Guarantor, or has a reasonable opportunity to communicate such facts to
Guarantor, since Guarantor acknowledges that Guarantor is fully responsible for
being and keeping informed of the financial condition of Borrower and of all
circumstances bearing on the risk on nonperformance of any obligations hereby
guaranteed.

Guarantor expressly waives: (i) any right to be discharged or released in whole
or in part by reason of any sale or assignment by Borrower of any collateral, or
any portion thereof, whether or not consented to by Lender and whether or not
Lender has any dealings with the transferee; and (ii) if and only to the extent
applicable, any rights of Guarantor pursuant to Chapter 26 of the North Carolina
General Statutes including North Carolina General Statute §26-7 or any similar
or subsequent law.

Guarantor further covenants that this Guaranty shall remain and continue in full
force and effect as to any modification, extension or renewal of the Note, the
Loan Agreement, any Security Instrument, or any of the other Loan Documents,
that Lender shall not be under a duty to protect, secure or insure any security
or lien provided by the Security Instrument or other such collateral, and that
other indulgences or forbearance may be granted under any or all of such
documents, all of which may be made, done or suffered without notice to, or
further consent of, Guarantor.

The obligations and liabilities of Guarantor under this Guaranty shall survive
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the Security Instrument.

This is a guaranty of payment and not of collection and upon any Event of
Default of Borrower under the Note, any Security Instrument or the other Loan
Documents, or any default of Guarantor hereunder, Lender may, at its option,
proceed directly and at once, without notice, against Guarantor to collect and
recover the full amount of the liability hereunder or any portion thereof,
without proceeding against Borrower or any other person, or foreclosing upon,
selling, or otherwise disposing of or collecting or applying against any of the
Property or other collateral for the Loan. Guarantor hereby waives the pleading
of any statute of limitations as a defense to the obligation hereunder.

All of the terms and provisions of this Guaranty are recourse obligations of
Guarantor and not restricted by any limitation on personal liability; provided,
however, that this Guaranty shall not apply to and may not be enforced against,
any member, officer, director, manager, agent, employee, shareholder, or partner
of Guarantor or any member, officer, director, manager, agent, employee,
shareholder or partner of any such person or entity provided further that the
foregoing shall not, and shall not be deemed to, relieve or release, in whole or
in part, any such person or entity encompassed by the foregoing from liability
under applicable law for its fraud, criminal acts, or malfeasance.

 

-5-



--------------------------------------------------------------------------------

Each reference herein to Lender shall be deemed to include its successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to any Guarantor shall be deemed to include the heirs,
executors, administrators, legal representatives, successors and assigns of such
Guarantor, all of whom shall be bound by the provisions of this Guaranty.

If Guarantor is a partnership, the agreements herein contained shall remain in
force and applicable, notwithstanding any changes in the individuals comprising
the partnership, and the term “Guarantor,” as used herein, shall include any
alternate or successor partnership, but any predecessor partnership and their
partners shall not thereby be released from any liability. If Guarantor is a
corporation or limited liability company, the agreements contained herein shall
remain in full force and applicable notwithstanding any changes in the
shareholders or members comprising, or the officers and directors or managers
relating to, the corporation or limited liability company, and the term
“Guarantor” as used herein, shall include any alternative or successor
corporation or limited liability company, but any predecessor corporation or
limited liability company shall not be relieved of liability hereunder.

Until the Loan is paid in full, both parties comprising Guarantor shall jointly
maintain at all times an aggregate Net Worth (exclusive of (i) any direct or
indirect interest in the Property and (ii) the Preferred Equity Investment (as
defined in the Preferred Partner Agreement)) at least equal to $6,000,000.00
and, within ten (10) Business Days following Lender’s request, Guarantor shall
demonstrate in writing and to Lender’s reasonable satisfaction, compliance with
the foregoing provisions. For purposes of this paragraph, the term “Net Worth”
shall mean, as of a given date, Guarantor’s equity calculated in conformance
with generally accepted accounting principles by subtracting total liabilities
from total tangible assets. Notwithstanding the foregoing, from and after the
date that SSS Guarantor is released from its obligations under this Guaranty, as
further described below, the aggregate Net Worth requirement set forth above
shall be the sole obligation of SST II Guarantor.

Until the Loan is paid in full, both parties comprising Guarantor shall jointly
maintain at all times an aggregate Liquidity (exclusive of (i) any direct or
indirect interest in the Property and (ii) the Preferred Equity Investment) at
least equal to $2,000,000.00 and, within ten (10) Business Days following
Lender’s request, Guarantor shall demonstrate in writing and to Lender’s
reasonable satisfaction, compliance with the foregoing provisions. For purposes
of this paragraph, “Liquidity” means cash and unencumbered, marketable
securities. Notwithstanding the foregoing, from and after the date that SSS
Guarantor is released from its obligations under this Guaranty, as further
described below, the aggregate Liquidity requirement set forth above shall be
the sole obligation of SST II Guarantor.

“Preferred Partner Agreement” means that certain Preferred Partner Agreement of
even date herewith between Lender and SSTI Preferred Investor, LLC, a Delaware
limited liability company (“Preferred Partner”).

SSS Guarantor shall be released from its obligations under this Guaranty upon
the satisfaction of each of the following conditions:

 

-6-



--------------------------------------------------------------------------------

  (a) Lender shall have received a written request for such release, which
request shall include (i) evidence reasonably satisfactory to Lender that SST II
Guarantor alone satisfies the aforementioned Net Worth and Liquidity
requirements, and (ii) a written certification from Guarantor that no Event of
Default has occurred;

 

  (b) Lender shall have verified to its reasonable satisfaction that SST II
Guarantor alone satisfies the aforementioned Net Worth and Liquidity
requirements;

 

  (c) With respect to the Preferred Equity Investment, Lender shall have
received evidence satisfactory to Lender that: (i) the entire Preferred Equity
Investment shall have been repaid and redeemed in full, (ii) Preferred Partner
shall have no further rights with respect to the Preferred Equity Investment
under the Preferred Equity Documents (as defined in the Preferred Partner
Agreement), including, without limitation, future rights to make any Preferred
Equity Investment, and (iii) the OP (as defined in the Preferred Partner
Agreement) shall have no further obligations with respect to the Preferred
Equity Investment. Without limiting the generality of the foregoing, Preferred
Partner and each Guarantor shall deliver a written certification with respect to
the foregoing; and

 

  (d) Lender shall have confirmed the foregoing in writing to Guarantor, which
confirmation Lender agrees to provide within thirty (30) days after Lender’s
receipt of the items described in clauses (a) and (c) above and such additional
information as Lender may reasonably require to confirm that SST II Guarantor
alone satisfies the aforementioned Net Worth and Liquidity requirements and with
respect to the items described in clause (c) above.

Guarantor hereby represents, warrants and covenants to Lender, understanding
that Lender is relying thereon in consenting to the assumption of the Loan and
accepting this Guaranty in connection therewith, as follows:

(i) Guarantor (and its representative, executing below, if any) has full power,
authority and legal right to execute this Guaranty and to perform all its
obligations under this Guaranty and the person executing this Guaranty on behalf
of Guarantor has been duly authorized and empowered to do so;

(ii) Guarantor is not currently a debtor in any bankruptcy, reorganization,
insolvency or similar proceeding;

(iii) As of the date hereof, no material adverse change in the financial
condition of Guarantor has occurred since the respective date of the most recent
financial statements furnished to Lender relating to Guarantor;

(iv) As of the date hereof, the financial statements of Guarantor (and those of
its members, general partners or controlling stockholder, as the case may be, if
any) most recently furnished to Lender reflect in each case a positive net
worth;

 

-7-



--------------------------------------------------------------------------------

(v) Guarantor is not presently insolvent and this Guaranty will not render the
Guarantor insolvent. As used herein, ‘insolvent’ means the sum total of all of
Guarantor’s liabilities (whether secured or unsecured, contingent or fixed, or
liquidated or unliquidated) is in excess of the value of all of Guarantor’s
non-exempt assets, i.e., all of the assets of the Guarantor that are available
to satisfy claims of creditors;

(vi) After Borrower’s assumption of the Loan and the execution and delivery of
this Guaranty, Guarantor will have sufficient assets to pay all of Guarantor’s
outstanding debts as they become due;

(vii) All balance sheets, net worth statements and other financial data which
have heretofore been given or may hereafter be given to Lender with respect to
Guarantor did or will at the time of such delivery fairly and accurately present
the financial condition of Guarantor. Guarantor further represents, warrants and
covenants that, throughout the term of the Loan, Guarantor shall not reduce or
deplete its net worth or liquidity in an effort to avoid its obligations (or
contingent obligations) under this Guaranty;

(viii) Guarantor acknowledges, agrees and confirms to Lender that Guarantor has
been provided full opportunity to review this Agreement, the Loan Documents and
the Assumption Agreement prior to the execution hereof and including, to the
extent desired by Guarantor, review and consultation with legal counsel of such
Guarantor’s choice;

(ix) Guarantor’s execution, delivery and performance of this Guaranty will not
(i) violate Guarantor’s organizational documents if Guarantor is not an
individual, (ii) result in a breach of, or conflict with, or result in the
acceleration of, any obligation under any guaranty, indenture, credit facility
or other instrument to which Guarantor or any of its assets may be subject, or
(iii) violate any order, judgment or decree to which Guarantor or any of its
assets is subject;

(x) No action, suit, proceeding or investigation, judicial, administrative or
otherwise (including without limitation any reorganization, bankruptcy,
insolvency or similar proceeding), currently is pending or, to the knowledge of
Guarantor, threatened against Guarantor which, either in any one instance or in
the aggregate, may have a material, adverse effect on Guarantor’s ability to
perform its obligations under this Guaranty; and

(xi) Guarantor owns a direct or indirect interest in Borrower and will derive
substantial benefit from the Loan to Borrower.

All understandings, representations and agreements heretofore had with respect
to this Guaranty are merged into this Guaranty which alone fully and completely
expresses the agreement of Guarantor and Lender.

Notices or other communications given hereunder shall be in writing and shall
deemed to have been properly given (i) upon delivery, if delivered by hand with
receipt acknowledged (or

 

-8-



--------------------------------------------------------------------------------

delivery refused) by the recipient thereof, (ii) one (1) business day after
having been deposited for overnight delivery with any reputable overnight
courier service, and (iii) three (3) business days after having been mailed, by
registered U.S. mail, Return Receipt Requested, first class postage prepaid, to
the party at its respective address below or at such other address for such
party as such party may designate by notice given as provided hereunder:

 

  To Guarantor:    SmartStop Self Storage, Inc.      Strategic Storage Trust II,
Inc.      111 Corporate Drive, Suite 120      Ladera Ranch, California 92694  
   Attention: H. Michael Schwartz   with a copy to:    Mastrogiovanni Mersky &
Flynn, P.C.      2001 Bryan Street, Suite 1250      Dallas, TX 75201     
Attention: Charles Mersky, Esq   To Lender:   

U.S. Bank, National Association, as Trustee for the registered

holders of WFRBS Commercial Mortgage Trust 2013-C16,

Commercial Mortgage Pass-Through Certificates, Series 2013-C16

     c/o Wells Fargo Bank, N.A.      Commercial Mortgage Servicing     
1901 Harrison Street, 2nd Floor      Oakland, California 94612

THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND DELIVERED TO LENDER
BY GUARANTOR IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN WERE
PREVIOUSLY DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT
OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT TO THE SECURITY
INSTRUMENTS, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS
APPLICABLE, IN WHICH THE RELATED PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT,
TO THE FULLEST EXTENT PERMITTED BY THE LAW OF

 

-9-



--------------------------------------------------------------------------------

SUCH STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS GUARANTY
AND ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR
THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS GUARANTY, THE LOAN AGREEMENT, THE NOTE, OR ANY
OTHER LOAN DOCUMENTS AND THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND GUARANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND GUARANTOR AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED. IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR, IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. GUARANTOR (I) SHALL
GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON’ AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR LOCATED IN NEW YORK, NEW YORK.

 

-10-



--------------------------------------------------------------------------------

GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE
NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE, THE NOTE, THE LOAN
AGREEMENT, THE SECURITY INSTRUMENT, THIS GUARANTY OR THE OTHER LOAN DOCUMENTS OR
ANY ACTS OR OMISSIONS OF LENDER OR BORROWER OR GUARANTOR, RESPECTIVELY, AND
THEIR RESPECTIVE OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION
THEREWITH.

This Guaranty may be executed in one or more counterparts, each of which
counterparts shall be an original and all of which together shall constitute a
single agreement of Guaranty. The failure of any party hereto to execute this
Guaranty, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.

This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrower, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

THE PARTIES ACKNOWLEDGE THAT THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

All understandings, representations and agreements heretofore had with respect
to this Guaranty are merged into this Guaranty which alone fully and completely
expresses the agreement of Guarantor and Lender.

[signature page follows]

 

-11-



--------------------------------------------------------------------------------

The laws of South Carolina provide that in any real estate foreclosure
proceeding a defendant against whom a personal judgment is taken or asked may
within thirty days after the sale of the mortgaged property apply to the court
for an order of appraisal. The statutory appraisal value as approved by the
court would be substituted for the high bid and may decrease the amount of any
deficiency owing in connection with the transaction. IF AND ONLY TO THE EXTENT
APPLICABLE, THE UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY
APPRAISAL RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL
BE APPLIED TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE MORTGAGED
PROPERTY.

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first above set forth.

 

SMARTSTOP SELF STORAGE, INC., a Maryland corporation, f/k/a Strategic Storage
Trust, Inc. By:  

/s/ H. Michael Schwartz

Name: H. Michael Schwartz Title: President

STRATEGIC STORAGE TRUST II, INC.,

a Maryland corporation

By:  

/s/ H. Michael Schwartz

Name: H. Michael Schwartz Title: President

 

-12-